 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   JULIAN BURMADO
 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 18-CR-00244 BAM-DAD
11                       Plaintiff,
12           v.                                         STIPULATION AND ORDER TO
                                                        CONTINUE CHANGE OF PLEA
13    JULIAN BURMADO,                                   HEARING
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, JULIAN BURMADO, by and through his attorney of record,

19   DAVID A. TORRES hereby requesting that the change of plea hearing currently set for Tuesday,

20   January 21, 2020, be continued to Monday, February 3, 2020.

21          I am currently engaged in a homicide trial in the matter of People v. Michaele Bowers;

22   BF167356A in the Kern County Superior Court. Counsel is expected to rest their case early next

23   week. I have spoken to AUSA Melanie Alsworth and she has no objection to the continuance.

24          The parties also agree the delays resulting from the continuance shall be excluded in the

25   interest of justice pursuant to 18 USC 3161 (h)(7)(A) and 3161 (h)(7)(B)(1). Time is to be

26   excluded under the Speedy Trial Act in that good cause exists and that the ends of justice

27   outweigh the interest of the of the public and the defendant in a speedy trial.

28
                                                        1
 1
            IT IS SO STIPULATED.
 2                                                                Respectfully Submitted,
     DATED: January 16, 2020                                      /s/ David A Torres        ___
 3                                                                DAVID A. TORRES
                                                                  Attorney for Defendant
 4
                                                                  JULIAN BURMADO
 5

 6
     DATED: January 16, 2020                                      /s/Melanie Alswoth_______
 7                                                                MELANIE ALSWORTH
 8                                                                Assistant U.S. Attorney

 9

10                                               ORDER
11

12          IT IS SO ORERED that the change of plea hearing set for Tuesday, January 21, 2020 be
13   continued to Monday, February 3, 2020 at 10:00 a.m. Time is excluded until February 3, 2020 in
14   the interest of justice pursuant to 18 U.S.C. §§ 3161 (h)(7)(A) and (h)(7)(B)(1).
15
     IT IS SO ORDERED.
16
        Dated:     January 16, 2020
17                                                     UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
